FRIEDMAN, Judge,
dissenting.
I respectfully dissent. I am convinced that Somerset’s argument that the PUC has no jurisdiction over it is correct and, therefore, I would reverse the PUC’s order.
Because Somerset is a rural electrical cooperative, incorporated in 1939, and presently subject to the provisions of the Electric Cooperative Law of 1990 (the Co-op Law), 15 Pa.C.S. §§ 7301-7359, resolution of the jurisdictional question requires us to consider several of the Co-op Law’s provisions. First, section 7334 of the Co-op Law provides, “Except as provided in Subchapter C (relating to unincorporated area certified territory), all electric cooperative corporations subject to this chapter shall be exempt in any and all respects ft’om the jurisdiction and control of the Pennsylvania Public Utility Commission.” 15 Pa.C.S. § 7334 (emphasis added).1 Sub-chapter C contains nine sections, 15 Pa.C.S. §§ 7351-7359, the first of which provides, “This subchapter shall apply only to the establishment of boundaries of certified territory between two retail electric suppliers where one is an electric cooperative corporation and the other supplier is subject to the jurisdiction of the Pennsylvania Public Utility Commission for rates, terms and conditions for electric service.” 15 Pa.C.S. § 7351 (emphasis added). “Certified territory” is defined as “[a]n unincorporated area as certified pursuant to section 7354_” 15 Pa. C.S. § 7352 (emphasis added). An “unincorporated area” is defined as “[a] geographical area outside the corporate limits of cities and boroughs.'” Id. The Legislature has stated that “[ejxcept as otherwise provided in this section, a retail electrical supplier shall not furnish retail electric service in the certified territory of another retail electric supplier.” 15 Pa.C.S. § 7354(a). Finally, section 7358 *1254of the Co-op Law, 15 Pa.C.S. § 7358, provides:
Upon proceedings brought by an interested person or by action of the Pennsylvania Public Utility Commission, the commission shall have the jurisdiction to enforce compliance with this subchapter and shall have jurisdiction to prohibit the furnishing of retail electric service by any retail electrical supplier except in its certified territory or territories_ (Emphasis added.)
Somerset’s argument is simple and straightforward. The PUC lacks jurisdiction over electrical cooperative corporations unless Subehapter C applies; since Subehapter C is not applicable, Somerset is exempt from control of the PUC. Somerset reasons that Subchapter C applies only to establishing boundaries of a certified territory where one supplier is a electric cooperative corporation, such as itself, and the other is a regulated utility such as Penelee. In other words, the PUC’s jurisdiction over electrical cooperative corporations is limited to drawing boundary lines within certified territories. Certified territories can, by definition, encompass only unincorporated areas which, also by definition, cannot be any area inside of the corporate limits of a borough, such as the Borough of Jennerstown. Because the Borough of Jennerstown cannot be within a certified territory, the provisions of Subchapter C are not applicable, and the PUC does not have jurisdiction over Somerset. 15 Pa.C.S. § 7334. I can find no flaw in Somerset’s logic and conclude that the argument is correct.
The majority finds authority for the PUC’s exercise of jurisdiction in Section 7358 of the Co-Op Law. I disagree. Section 7358 states that the PUC “shall have jurisdiction to prohibit the furnishing of electric service by any retail electrical supplier except in its certified territory-” 15 Pa.C.S. § 7358. A broad reading of that language could permit the PUC to prohibit an electrical cooperative corporation such as Somerset from providing service within the Borough. Such a broad reading, however, would be inconsistent with the limiting language of 15 Pa.C.S. § 7351 which states that “[t]his subchapter shall apply only to the establishment of boundaries of certified territory_” Because we are compelled to construe legislation in a manner that gives effect to all provisions, 1 Pa.C.S. § 1922(2), I would construe the express limitation contained in section 7351 to prevent section 7358 from conferring jurisdiction over Somerset to the PUC in this case.
The PUC has only the powers conferred upon it by statute. Delaware River Port Authority v. Pennsylvania Public Utility Commission, 393 Pa. 639, 145 A.2d 172 (1958). “[T]he legislative grant of power to act in any particular case must be clear....” Swarthmore Borough v. Public Service Commission, 277 Pa. 472, 479, 121 A. 488, 490 (1923) (citation omitted). If the legislature had intended the PUC to have jurisdiction over this type of dispute, it could have so provided; it did not. To the contrary, the Co-op Law specifically exempts electrical cooperative corporations, such as Somerset, from the PUC’s jurisdiction except for boundary disputes within unincorporated areas.
In affirming the PUC, the majority puts the cart before the horse and decides the merits prior to determining whether the PUC had jurisdiction. Because I believe that section 7358 is the controlling section to determine jurisdiction and do not believe that the PUC had jurisdiction over Somerset on this dispute, I would conclude that the PUC improperly entertained the controversy.
Finally, this dispute involves interpretation of the Co-op Law of 1990, a matter well within the capacity of the individual courts of common pleas and subject to the review of this court.
Accordingly, I would reverse the PUC’s order.

. Additionally, 66 Pa.C.S. § 102, in providing a definition of “public utility”, specifically states: (2) The term 'public utility’ does not include:
(ii) Any bona fide cooperative association which furnishes service only to its stockholders or members on a nonprofit basis.
The parties argue whether or not the Speedway can be a member of Somerset. That question, however, involves the merits and because I would resolve this case on the jurisdictional question, I would not reach the merits of this dispute. o